Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by  Wu et al (2007/0169429).  Wu teaches a modular frame assembly (Fig. 1), comprising: a first lateral frame member (3) including a first end, the first end including a flange portion (31) extending from a longitudinal axis of the first lateral frame member; a first side frame member (2) including one or more receiving members (22); and wherein the one or more receiving members being sized and aligned to receive the flange portion to cooperatively secure the first lateral frame member and first side frame member together.  Further comprising: a second side frame member (2, other side of 3) including one or more receiving members (22); wherein the first lateral frame member including a second end, the second end including a flange portion (31) extending from a longitudinal axis of the first lateral frame member; and wherein the one or more receiving members of the second side frame member being sized and aligned to receive the flange portion of the second end of the first lateral frame member to cooperatively secure the first lateral frame member and the second side frame member.  Further comprising: a second lateral frame member (opposing 3) including a first end, the first end of the second lateral frame member including a flange portion (31) extending from a longitudinal axis of the second lateral frame member; wherein the first side frame member including a second end including one or more receiving members (22); and wherein the one or more receiving members of the second end of the first side frame member being sized and aligned to receive the flange portions of the first end of the second lateral frame member to cooperatively secure the second lateral frame member to the first side frame member.  Wherein the flange portion comprises an extension (a, see annotated figure below) and a locking tab (b) transverse to a longitudinal axis of the extension.  
Wu further teaches a method of forming a modular frame assembly, comprising: providing a first lateral frame member (3) including a flange portion (31) operable to be cooperatively secured; providing a first side frame member (2), wherein the first side frame member including one or more receiving members  (22) sized to receive the flange portion of the first lateral frame member; aligning the flange portion of the first lateral frame member with the one or more receiving members of the first side frame member; and inserting the flange portion of the first lateral frame member into the one or more receiving members of the first side frame member to cooperatively secure the first lateral frame member to the first side frame member.  


    PNG
    media_image1.png
    263
    564
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9-11, 15 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al (2007/0169429) in view of Elliott (2010/0093257). Wu teaches a modular frame assembly (Fig. 1), comprising: a first and second lateral frame member (3) each comprising an elongated transverse portion including a flange portion (31), the transverse portion including an upper edge; a first and second side frame member (2) each comprising a first end, a second end, and a cross panel (4) extending therebetween; the first and second end including one or more receiving members (22) to receive the flange portions of the first and second lateral frame members; and a top planar member (1) having an upper surface and lower surface.  The lower surface including chambers (11) that receive members (21).  For claim 9, Wu fails to that that the lower surface including one or a plurality of chambers to receive the upper edge of the transverse portion of the first and second lateral frame members.  Elliott teaches first and second lateral frame members (12) and first and second side members (152,154) each having upper edges (106,168,156). The edges are received in chambers (138a; Fig. 26) in a top member (138).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the assembly of Wu by using an alternate attachment between the frame members and top member, i.e. using elongated chambers in the top member with top edges of the frame members therein, such as is taught by Elliot, in place of the connection presently used, to provide a four sided connection between the top and frame members, resulting in a more stable assembly.
For claim 10, Wu in view of Elliot teaches that a first end and a second end on the first and second lateral frame members, the first end and second end of the first and second lateral frame members including the flange portion.  
For claim 11, Wu in view of Elliot teaches that the flange portion of the first end and second end of the first and second lateral frame member extending transverse from a longitudinal axis of the first and second ends of the first and second lateral frame member.  
For claim 15, Wu in view of Elliot teaches a locking mechanism (ends of 31) for locking the lateral frame members against relative pivotal movement from the side frame members.  
For claim 20, Wu in view of Elliot teaches method of forming a modular frame assembly, comprising: providing a first and second lateral frame member (3), wherein the first and second lateral frame members including a first end, a second end, and a transverse portion extending therebetween; wherein the first end and second end of the first and second lateral frame members including a flange portion  (31) extending traversely from a longitudinal axis of the first and second ends; and wherein the transverse portion including an upper edge; providing a first and second side frame member (2), wherein the first and second side frame members including a first end, a second end, and a cross panel (4) extending therebetween; wherein the first and second end of the first and second side frame members including one or more receiving members  (22) sized to receive the flange portions of the first and second lateral frame members; providing a top planar member (1), wherein the top planar member including an upper surface and a lower surface, and wherein the lower surface of the top planar member including two elongated chambers (138a) to receive the upper edges of the transverse portion of the first and second lateral frame members; aligning and inserting the flange portion of the first end of the first lateral frame member with and into the one or more receiving members of the first end of the first side frame member; aligning and inserting the flange portion of the second end of the second lateral frame member with and into the one or more receiving members of the second end of the first side frame member; aligning and inserting the flange portion of the second end of the first lateral frame member with and into the one or more receiving members of the first end of the second side frame member; aligning and inserting the flange portion of the first end of the second lateral frame member with and into the one or more receiving members of the second end of the second side frame member; aligning the elongated chambers on the lower surface of the top planar member with the upper edges of the transverse portions of the first and second lateral frame members; and positioning the upper edges of the transverse portions of the first and second lateral frame members into the elongated chambers on the lower surface of the top planar member to secure the top planar member onto the first and second lateral frame member.  

Allowable Subject Matter
Claims 4, 6, 12-14 and 16-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 7 and 8 are allowed. The prior art fails to teach a modular frame assembly, comprising: a first and second lateral frame member each including a first end with a flange portion extending from a longitudinal axis and one or more receiving members adjacent and parallel to the flange portion; wherein the one or more receiving members of the first end of the first lateral frame member being sized and aligned to receive the flange portion of the first end of the second lateral frame member to cooperatively secure the first lateral frame member and second lateral frame member together.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANET M WILKENS whose telephone number is 571-272-6869. The examiner can normally be reached Mon thru Thurs 7am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy can be reached on 571-270-3742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Wilkens
October 4, 2022
						/JANET M WILKENS/                                                                 Primary Examiner, Art Unit 3637